Exhibit 10.66

ANNUAL BASE SALARIES APPROVED FOR NAMED EXECUTIVE OFFICERS

OF

WORTHINGTON INDUSTRIES, INC.

On June 24, 2014, the Compensation and Stock Option Committee of the Board of
Directors of Worthington Industries, Inc. (the “Registrant”) approved the base
salaries for the named executive officers identified below, which base salaries
will become effective September 2014.

 

Name and Principal Position

   Base Salary  

John P. McConnell

Chairman of the Board and Chief Executive Officer of the Registrant

   $ 643,750      

 

 

 

Mark A. Russell

President and Chief Operating Officer of the Registrant

   $ 530,500      

 

 

 

B. Andrew Rose

Executive Vice President and Chief Financial Officer of the Registrant*

   $ 479,500      

 

 

 

Geoffrey G. Gilmore

President, The Worthington Steel Company

   $ 371,000      

 

 

 

Andrew J. Billman

President, Worthington Cylinder Corporation

   $ 360,500      

 

 

 

 

*

Mr. Rose was promoted to Executive Vice President of the Registrant on July 21,
2014 and continues to serve as Chief Financial Officer.